DETAILED ACTION
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                          Oath/Declaration
2.   The oath/declaration filed on 09/30/2020 is acceptable.
                                                                 Priority
3.    Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

       This application is in condition for allowance except for the following formal matters:
         Specification
         The specification is objected to for the following reason: The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed (see MPEP 606.01).
        A new Title such as – DISPLAY SUBSTRATE INCLUDING FIRST REFERENCE VOLTAGE LINE IS ELECTRICALLY COUPLED TO FIRST REFERENCE VOLTAGE AUXILIARY LINE THROUGH VIA HOLES PENETRATING THROUGH INSULATION LAYER THEREBETWEEN AND DISPLAY DEVICE HAVING THE SAME – or suggested by the applicant.
       Claims
       In claim 11, line 1, a phrase of “The display substrate of claim 9” should replace by – The display substrate of claim 10 – because a term of “the light emitting device” is previously defined in claim 10, not claim 9.    
                                      Allowable Subject Matter
4.    Claims 1-20 are allowed.
       The following is a statement of reason for the indication of allowable subject matter:
      Claims are considered allowable since the prior art of record and the considered pertinent to the applicant’s disclosure does not teach a display substrate, comprising a gate line, a reset control line and a light emitting control line are arranged in the first wiring layer and extend in a row direction, the display substrate further comprises a first reference voltage line, a second reference voltage line and a first reference voltage auxiliary line, the first reference voltage line, the second reference voltage line, the first reference auxiliary line are respectively disposed in one of the second wiring layer, the third wiring layer and the fourth wiring layer, the first reference voltage line is electrically coupled to the first reference voltage auxiliary line through via holes penetrating through the insulating layer therebetween, the first reference voltage line and the first reference voltage auxiliary line extend in different directions, the second reference voltage line and the first reference voltage auxiliary line extend in a same direction, in combinations with the other structures as cited in the independent claim 1.
        Claims 2-20 are directly or indirectly depend on the independent claim 1.

  
       Prosecution on the merit is closed in accordance with the practice under Ex Parte Quayle, 1935 C.D. 11, 453 O.G. 213.
           A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
           When responding to the Office action, Applicants’ are advice to provide the Examiner with the line numbers and page numbers in the application and/or references cited to assist the Examiner to locate the appropriate paragraphs.       
                                                     Cited Prior Arts
5.    The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. JEONG et al. (U.S. Publication No. 2017/0322471 A1), Ishikawa (U.S. Publication No. 2003/0116768 A1), Kim (U.S. Publication No. 2017/0243898 A1), Jung (U.S. Publication No. 2015/0028293 A1) and OH et al. (U.S. Publication No. 2017/0062545 A1).
                                                         Conclusion
6.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.
        If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
        Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   

/PHUC T DANG/Primary Examiner, Art Unit 2892